In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 21-1153V
                                   Filed: December 29, 2021

* * * * * * * * * * * * * *
MADELYN MALLOY,           *                                UNPUBLISHED
                          *
                          *                                Withdrawal of Petition; Order
         Petitioner,      *                                Concluding Proceedings.
                          *
v.                        *
                          *
SECRETARY OF HEALTH       *
AND HUMAN SERVICES,       *
                          *
         Respondent.      *
* * * * * * * * * * * * * *

Andrew Downing, Esq., Van Cott & Talamante, PLLC, Phoenix, AZ for petitioner.
Jeremy Fugate, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                            ORDER CONCLUDING PROCEEDINGS1

Roth, Special Master:

        On April 2, 2021, Madelyn Malloy (“Ms. Malloy” or “petitioner”) filed a petition for
compensation in the National Vaccine Injury Compensation Program (“the Program”).2 Petitioner
alleges that the human papillomavirus (“HPV”) vaccine she received on June 26, 2018, August 17,
2018, and December 20, 2018 caused her to develop postural orthostatic tachycardia syndrome
(“POTS”), new food sensitivities, and autonomic dysfunction. See Petition, ECF No. 1.

1
 Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the
Act”). Hereafter, individual section references will be to 42 U.S.C. § 300aa of the Act.
        Because a decision had not been issued within the time specified in Vaccine Rule 10(b), a
notice issued on November 30, 2021, advising that “the petitioner may withdraw the petition under
section 300aa-21(b) of this title or the petitioner may choose under section 300aa-21(b) of this title
to have the petition remain before the special master.” 42 U.S.C. § 300aa-12(g); ECF No. 14. On
December 28, 2021, Petitioner filed a timely notice to withdraw her petition pursuant to 42 U.S.C.
§ 300aa-21(b). ECF No. 14.

       In light of petitioner’s election to withdraw the petition pursuant to 42 U.S.C. § 300aa-
21(b) (promulgated as Vaccine Rule 10(d)), petitioner’s request to withdraw the petition is
GRANTED. Accordingly, this order hereby notifies the Clerk of Court that proceedings “on the
merits” of this petition are now concluded, but no judgment “on the merits” should be entered by
the Clerk’s office.

       IT IS SO ORDERED.

                                                      s/ Mindy Michaels Roth
                                                      Mindy Michaels Roth
                                                      Special Master




                                                  2